Name: Commission Regulation (EEC) No 3399/89 of 9 November 1989 on the supply of olive oil to non-governmental organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  non-governmental organisations;  cooperation policy
 Date Published: nan

 14. 11 . 89 Official Journal of the European Communities No L 328/9 COMMISSION REGULATION (EEC) No 3399/89 of 9 November 1989 on the supply of olive oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to those organizations 90 tonnes of olive oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION ; Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of olive oil to NGOs in accord ­ ance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . O OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 328/ 10 Official Journal of the European Communities 14. 11 . 89 ANNEX I 1 . Operation Nos (') : 291 /89, 292/89 and 701 /89 2. Programme : 1989 3. Recipient : Euronaid 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : olive oil 7. Characteristics and quality of the goods (3) (*) (') : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.4) 8 . Total quantity : 90 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) (9) : See OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton (l0)  the cans must carry the following wording : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 . 1 .  6. 2. 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28. 1 1 . 89 not later than 12 noon. Tenders shall be valid until 12 midnight on 29. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13. 12. 1989 (b) period for making the goods available at the port of shipment : 23. 1 . to 20. 2. 1990 (c) deadline for the supply :  22. Amount of the tendering security r 45 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (") : Refund applicable on 1 . 11 . 1989 fixed by Regulation (EEC) No 3259/89 (OJ No L 299, 31 . 10. 1989, p. 7.) 14. 11 . 89 Official Journal of the European Communities No L 328/ 11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9. 1985, p. 4. (3) At the request of the beneficiary the successful tenderer shall deliver, for each action number / shipping number a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been , exceeded. (4) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-30Q0 BK Rotterdam. The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number / shipping number. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number / shipping number. Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the reprsentative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The containers must be strong enough and well enough packed to withstand a long journey and testing conditions. (I0) To be delivered on non-returnable one-way pallets, in plastic shrink-wrapped cover. No L 328/12 Official Journal of the European Communities 14. 11 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) DeelhÃ veelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 1 90 30 WCC AlgÃ ©rie Action n ° 291 /89 / Huile d'olive / AlgÃ ©rie / WWC / 90701 / Alger / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 30 Oxfam B AlgÃ ©rie Action n ° 292/89 / Huile d'olive / AlgÃ ©rie / Oxfam B / 90809 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 Caritas B AlgÃ ©rie Action n0 701 /89 / Huile d'olive / AlgÃ ©rie / Caritas B / 90221 / Alger / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite